FILED
                             NOT FOR PUBLICATION                             JUL 16 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JASWINDER SINGH,                                  No. 07-71469

               Petitioner,                        Agency No. A097-124-415

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Jaswinder Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s (“IJ”) decision denying his application for asylum and withholding of

removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
substantial evidence, Chebchoub v. INS, 257 F.3d 1038, 1042 (9th Cir. 2001), and

we dismiss in part and deny in part the petition for review.

      We lack jurisdiction to review the IJ’s determination that Singh’s asylum

application was untimely because that finding was based on disputed facts. See

Ramadan v. Gonzales, 479 F.3d 646, 650 (9th Cir. 2007) (per curiam).

      Substantial evidence supports the IJ’s adverse credibility determination

based upon the omissions from Singh’s supporting documents of his father’s

alleged arrest after Singh’s departure from India, see Li v. Ashcroft, 378 F.3d 959,

962-63 (9th Cir. 2004), and the discrepancies between Singh’s testimony and the

medical document he submitted, see Pal v. INS, 204 F.3d 935, 938 (9th Cir. 2000)

(inconsistencies between testimony and documentary evidence support an adverse

credibility finding). Accordingly, in the absence of credible testimony, petitioner’s

withholding of removal claim fails. See Farah v. Ashcroft, 348 F.3d 1153, 1156

(9th Cir. 2003).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                          2                                    07-71469